446 F.2d 1405
Aubrey Joe EASLEY, Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellee.No. 71-1576 Summary Calendar.**(1) Rule 18, 5 Cir., Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al., 5 Cir. 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
June 29, 1971.

Aubrey J. Easley, pro se.
Jim A. Watson, William P. Davis, Dallas, Tex., for petitioner-appellant.
Crawford C. Martin, Atty. Gen., Howard M. Fender, Asst. Atty. Gen., Austin, Tex., Nola White, First Asst. Atty. Gen., Alfred Walker, Executive Asst. Atty. Gen., Robert C. Flowers, Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
On this appeal from the denial of habeas corpus relief below, we have carefully considered the appellant's contention that he was convicted on the basis of a confession obtained from him when he had not knowingly, intelligently and voluntarily waived his Miranda rights.  The court below found that appellant was given a full Miranda warning, and that he signed a written confession which contained a full waiver of Miranda rights.  No formal statement of waiver by the accused before he confesses is required.  Narro v. United States, 5th Cir. 1966, 370 F.2d 329.  We think the findings of the court below are justified by the evidence in this case, and we therefore affirm.


2
Affirmed.